Citation Nr: 0002162	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-22 601	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back/spine condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1975 to December 
1975.  

This matter came before the Board on appeal from a September 
1996 rating determination by the RO.  Following a travel 
board hearing in Albuquerque, New Mexico in October 1997, the 
case was remanded by the Board for additional development in 
March 1998.  The case has been returned to the Board for 
further appellate review at this time.  


FINDING OF FACT

The claim for service connection for a back/spine condition 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a back/spine condition 
is not well grounded.  38 U.S.C.A. § 5107. (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that 
shortly after entering service the veteran complained of 
shoulder and neck pain and underwent evaluation for same.  
During said evaluation, an x-ray study revealed an unrelated 
Grade I spondylolisthesis of the lower back at L5-S1.  The 
veteran underwent evaluation and in December 1975 a military 
physician found that the veteran had a congenital condition 
that had not been aggravated by service.  At medical board 
proceedings later that month, three military physicians found 
that the veteran was medically unfit for enlistment due to 
his preexisting spondylolysis with spondylolisthesis, L5-S1, 
Grade I.  The medical board members further specified that 
the veteran's low back condition had existed prior to 
service, that it was not caused by any incident of service, 
and that it had not been aggravated by service.  Later that 
same month, the veteran was discharged from service due to 
the preexisting low back condition.  

The veteran filed his initial claim for service connection 
for a back/spine disability in January 1996.  Post service 
medical records are negative as to the presence of any 
increase in the veteran's low back condition until the 
1990's, many years, post-service.  While the veteran reported 
treatment by private physicians in 1990, attempts to obtain 
these records were unsuccessful.  VA outpatient treatment 
records from January and February 1996 show the veteran 
complained of sustaining a back injury in service as a result 
of a fall and of having back problems since that time.  
Orthopedic examination in February 1996 reflects that the 
veteran reported low back pain for 20 years which had 
increased in severity during the last year.  Pertinent 
diagnosis at that time was Grade II spondylolisthesis with 
low back pain.  

A statement from the veteran's mother, dated in April 1996, 
was to the effect that to the best of her knowledge, the 
veteran had had no back injuries prior to service.  In his 
substantive appeal of June 1997, the veteran indicated that 
the only time he had problems with his back was in service 
and since that time it had worsened.  

At the hearing on appeal before the undersigned in October 
1997, the veteran reiterated his contention that he suffered 
a back injury in service.  He also presented testimony that 
records were available at a private medical facility that 
could establish that he had no treatment for back problems 
before service, but had received continuing treatment at that 
facility for such problems since service.  

Following the Board remand in March 1998, the veteran was 
asked by the RO to provide additional information so that the 
medical records he had referred to at the hearing could be 
obtained.  In September 1999, the veteran furnished copies of 
medical records from that facility.  The records submitted 
only showed treatment of the veteran in 1986 and 1990 for 
unrelated illnesses.  No materials related to the veteran's 
low back treatment were obtained.  The veteran indicated that 
he was advised by the facility that all of his other records 
had been destroyed.  


Criteria.  As to an initial claim, under 38 U.S.C.A. § 
5107(a), a VA claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a service-connection claim is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied, U.S. , 118 S. Ct. 2348 (1998); Heuer 
and Grottveit, both supra.  Alternatively, the second and 
third Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" during 
service or during an applicable presumption period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  In the case of a disease 
only, service connection also may be established under § 
3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period and (2) present disability 
from it.  See Savage, supra.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Every veteran is presumed to have been in sound condition 
when enrolled in service, with the exception of disorders 
noted at induction "or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  38 U.S.C.A. § 1111 (West 1991).

When a preexisting injury or disease undergoes an increase 
during service, it will be presumed to have been aggravated 
in service.  This presumption of aggravation can only be 
rebutted through submission of clear and unmistakable 
evidence.  38 C.F.R. § 3.306(a).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation."  
38 C.F.R. §§ 3.303(c) and 4.9. 


Analysis.  The veteran has claimed service connection for a 
back/spine disorder based on incurrence in or aggravation by 
service.  His principal contention is that the currently 
claimed disability is the result of a back injury he 
sustained during service.  The veteran has presented 
testimony that he had no back problems prior to service, that 
he suffered a back injury from a fall while in service, and 
that he has had back pain thereafter.  While no such back 
injury is reflected in the service medical records, the 
service medical records show that the veteran was evaluated 
and found to be medically unfit for enlistment due to a 
preexisting spondylolysis with spondylolisthesis, L5-S1, 
Grade I.  In January 1996, 20 years after his release from 
service, he was diagnosed with Grade II spondylolisthesis.  

Compensation is payable for disability resulting from injury 
or disease contracted in the line of duty, or for in-service 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110, 1131.  However, 38 C.F.R. § 3.303(c) excludes 
congenital defects from such consideration:  "congenital or 
developmental defects, . . . are not diseases or injuries 
within the meaning of applicable legislation."  General 
Counsel for VA, in a precedent opinion binding on VA, 
addressed the apparent contradiction between the above 
statutes and regulation.  The opinion reasons that the term 
"disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term 
"defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and 
concludes that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VAOPGCPREC 82-90 (O.G.C. Prec. Prec. 82-90) 
(July 18, 1990) (originally issued as O.G.C. Prec. 1-85 (Mar. 
5, 1985)).

It is clear that congenital or developmental defects may not 
be service-connected because they are not diseases or 
injuries under the law.  However, many such defects can be 
subject to superimposed disease or injury.  If during an 
individual's military service, superimposed disease or injury 
does occur, service-connection may indeed be warranted for 
the resultant disability.  VAOPGCPREC 82-90.  No such 
superimposed disability, i.e., a low back disability in 
addition to spondylolisthesis, has been shown in this case.

Accordingly, the primary issue here is whether the 
appellant's spondylolysis with spondylolisthesis is a disease 
or a defect.  In VAOPGCPREC 82-90, General Counsel noted that 
a Federal Court referred to a disease as a condition capable 
of improving or deteriorating, whereas a defect was a 
condition not capable of improving or deteriorating.  As 
noted above, the veteran's spondylolisthesis was classified 
as Grade 1 when he was in service in 1975, but that it was 
classified as Grade 2 when he was examined in 1996.  
Apparently, this condition is capable of improving or 
deteriorating.  Accordingly, the Board will consider this 
condition as a disease.

The General Counsel opinion advised that when a disease is of 
a congenital nature, VA adjudicators are justified in finding 
that such disease preexisted service, but that in cases where 
the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  Thus, the Board's next step is to 
consider whether the disease had its inception in service.  
Since no low back disorder was noted during the appellant's 
entry examination, and since the Board has determined that 
the veteran's low back conditions is a disease rather than a 
defect, the appellant is entitled to the statutory 
presumption of sound condition.  Implicit in this 
determination is a conclusion that spondylolisthesis is a 
ratable disability since it would make no sense to invoke the 
presumption unless the condition involved would be a ratable 
disability.  Therefore, in order for the Board to conclude 
that the spondylolisthesis existed prior to service, the 
record must contain clear and unmistakable evidence that the 
appellant's spondylolisthesis pre-existed service.

The only competent evidence regarding this matter are the 
opinions of the physicians who examined the veteran during 
service.  The physicians who evaluated the veteran during 
service were unanimous in concluding that the spondylolysis 
with spondylolisthesis existed prior to his enlistment and 
was not due to any incident of service.  The Board finds that 
the opinions of the service physicians constitutes clear and 
unmistakable evidence that the veteran's spondylolisthesis 
existed prior to service.

Thus, entitlement to service connection for spondylolisthesis 
in this case turns on the question of whether manifestations 
of the disease in service constituted "aggravation" of the 
condition.  The provisions of 38 C.F.R. § 3.306(a) provide 
that when a preexisting injury or disease undergoes an 
increase during service, it will be presumed to have been 
aggravated in service.  This presumption of aggravation can 
only be rebutted through submission of clear and unmistakable 
evidence.  38 C.F.R. § 3.306(a).

There is no competent medical evidence in service or after 
service showing that the veteran's preexisting low back 
condition underwent an increase in severity during service.  
The Court has held that "[t]emporary or intermittent [in-
service] flare-ups" of a pre-service condition, without 
evidence of worsening of the underlying condition (as 
contrasted to symptoms), "are not sufficient to be considered 
'aggravation in service'".  Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991) (finding that, although there was 
temporary worsening of symptoms, the condition itself, which 
lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).  The 
physicians who examined the veteran during service 
specifically held that the low back disorder was not 
aggravated by his active military service.  Significantly, 
post-service medical records are negative for mention of a 
low back condition until 1996, when a Grade II 
spondylolisthesis was diagnosed.  

The only positive evidence of record supporting the veteran's 
claim are his own statements and testimony with respect to an 
increase in back symptoms during service and thereafter.  
However, the Board holds that the veteran's statements and 
testimony with respect to such an increase in disability are 
not probative as the veteran is a layman and not competent to 
provide a medical opinion necessary to establish an increase 
in underlying disability as opposed to simply a worsening of 
symptoms.  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's testimony cannot supply the needed 
medical evidence that his condition worsened during service 
or the etiological link between his current condition and his 
military service.  See Caluza, supra; Magana v. Brown, 7 Vet. 
App. 224, 227-28 (1994); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Lay assertions of medical causation or of 
aggravation of a preexisting condition cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995); see also Moray, supra.  
Although the veteran is capable of providing evidence as to 
his fall in service, as a layperson he is generally not 
competent to opine on matters requiring medical knowledge, 
such as whether a fall aggravated his back condition.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  The veteran has furnished no 
competent medical evidence suggesting an increase in the 
underlying spondylolisthesis during service, nor is such 
otherwise of record.  In fact, the evidentiary record 
definitively shows by competent medical evidence that the 
veteran had a pre-service condition that was not aggravated 
by his brief period of service.  

In the instant matter, the veteran presented evidence that he 
currently suffers from the same low back disorder which was 
identified in service.  He has thus satisfied the first prong 
for a well-grounded service-connection claim as set forth in 
Caluza, supra.  However, while the veteran has presented 
testimony that he suffered a back injury from a fall while in 
service and that he has experienced back pain continuously 
thereafter, he has presented no competent evidence of in-
service aggravation of the pre-existing spondylolisthesis.  
Thus, he has not satisfied the second prong for a well-
grounded claim.  Likewise, the record does not contain any 
medical nexus evidence linking any in-service back injury to 
his spondylolisthesis.  The earliest clinical evidence of 
complaints of and treatment for a back disability subsequent 
to active service dates from 1996, 20 years after his release 
from service.  The record is devoid of any competent evidence 
suggesting that the veteran's spondylolisthesis underwent an 
increase in severity during service.  Because this question 
of increase in severity of the underlying spondylolisthesis 
requires competent medical evidence, which the veteran, as a 
lay person, is not qualified to offer, he has also failed to 
satisfy the third prong set forth in Caluza, supra, for a 
well-grounded service-connection claim. 

Accordingly, the question becomes whether there is evidence 
to warrant a conclusion that the claim is well grounded based 
upon the application of 38 C.F.R. § 3.303(b).  As Savage 
makes clear, § 3.303(b) contemplates two paths by which that 
regulation could apply to a claim:  (1) By a showing of a 
"chronic disease shown as such in service" and present 
disability from the same condition or (2) by a showing of 
continuity of symptomatology as to an injury or disease.  
Savage, 10 Vet. App. at 495-96. 

With regard to a showing of a chronic disease in service, the 
Board has already concluded that a chronic disorder was noted 
during service and that this chronic disorder pre-existed his 
entrance into service.  Accordingly, his claim can not be 
well grounded under section 3.303(b) by following the first 
path set forth in Savage.  See 38 U.S.C. § 3.303(b); Savage, 
supra. 

In considering the second path set forth in Savage, the 
veteran has asserted that he has experienced back pain 
continuously from the time of his injury in service, thereby 
invoking the possibility of a showing of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Savage, 10 
Vet. App. at 496-97.  The Board, in remanding the case, 
indicated that such a showing might make the claim well 
grounded inasmuch as such a showing might indicate a 
permanent increase in severity of the underlying 
spondylolisthesis.  No medical evidence was obtained which 
would tend to support the veteran's claim of continuity of 
symptomatology or which would indicate an increase in 
severity of the spondylolisthesis in service or shortly after 
service.  Treatment for low back complaints was not shown 
until 1996, 20 years after service discharge.  The Board also 
notes that while some of the recent medical records contain a 
history dating the veteran's problems back to service, this 
is not probative as this information was furnished to the 
physicians by the veteran and is not supported by any 
clinical evidence of record.  Black v. Brown, 5 Vet. App. 177 
(1993).  Here, continuity of symptomatology cannot be used to 
well ground the claim because the record does not contain 
medical evidence linking the asserted post-service back pain 
symptomatology to the current diagnosis of spondylolisthesis.

Therefore, the Board holds that the absence of competent 
medical evidence tending to show an increase in severity of 
the veteran's congenital back disorder during service renders 
his claim for service connection for spondylolisthesis is not 
well grounded.

Although the Board considered and denied veteran's claim on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the decision.  This is because in assuming 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  



ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a back/spine condition, 
the appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

